DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 
Previous Rejections
Applicant’s arguments, filed 03/30/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Examiner’s Note
Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current 
The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn - currently amended) is also acceptable for a withdrawn claim that is being currently amended.
The Examiner advises updating the status of the withdrawn claims (claims 16-21).

Claim Rejections - 35 USC § 112 – New Matter and Indefiniteness
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 4, 8-9, 12-13 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claim 1 recites “wherein the oxygenation agent and the mineralization agent are capable of reacting in the presence of the gold nanoparticles to generate hydroxyapatite.” There appears insufficient support in the originally filed application for “wherein the oxygenation agent and the mineralization agent are capable of reacting in the presence of the gold nanoparticles to generate hydroxyapatite.”
The originally filed disclosure, at [0051], states that mineralization agents may be advantageous in the invention as such agents can provide calcium and phosphate ions and may help to restore, or inhibit the loss of, hydroxyapatite in affected bone and dental enamel. However, an indication that mineralization agents may help to restore or inhibit the loss of hydroxyapatite does not support the limitation of an oxygenation agent and a mineralization agent reacting in the presence of gold to generate hydroxyapatite. 
As a first, the Specification does not disclose the generation of hydroxyapatite. Secondly, the Specification appears to disclose that the mineralization agent influences, (e.g., may help to restore or inhibit the loss of), rather than generates, hydroxyapatite. Additionally, the Specification appears to indicate that mineralizing agents influence hydroxyapatite alone, without the oxygenation agent, and without the metal particulate.
how the hydroxyapatite is generated in the presence of gold nanoparticles. Appropriate correction and/or clarification is required.

Claims 1, 4, 8-9, 12-13 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claim 1 recites “wherein the oxygenation agent and the mineralization agent are capable of reacting in the presence of the gold nanoparticles to generate hydroxyapatite.” The Applicant has not made clear how an oxygenation agent and a mineralization agent react, in the presence of gold, to generate hydroxyapatite (see the above discussion). Appropriate correction and/or clarification is required.

Response to Arguments
	The indefiniteness rejections are newly applied, and have not been traversed.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, 12-13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Berta et al (US 2009/0269287 A1), in view of Marguiles et al (US 2010/0055138 A1).

Although Berta generally disclosed antimicrobial agents, Berta did not specifically disclose gold nanoparticles, as recited in claim 1.
Marguiles disclosed an oral hygiene composition [0134] comprising [0016] gold particles (1-200 nm), where the said particles provided desired antimicrobial activity. As per Marguiles,   gold has been known for a long time as a metal that exhibits antifungal, anti-algal and antibacterial activities [0040-0042]. The composition further comprised [0019] hydrogen peroxide and an aqueous carrier [0120-0121].
Marguiles was silent a mineralization agent.
Since Berta generally disclosed antimicrobial agents, it would have been prima facie obvious to one of ordinary skill in the art to include gold nanoparticles within Berta, as taught by Marguiles. An ordinarily skilled artisan would have been so motivated, because gold has been known for a long time as a metal that exhibits antifungal, anti-algal and antibacterial activities, as taught by Marguiles [Marguiles; 0016 and 0040-0042].
The instant claim 1 recites “wherein the oxygenation agent and the mineralization agent are capable of reacting in the presence of the gold nanoparticles to generate hydroxyapatite.” The instant Specification, at [0051], disclosed that mineralization agents (e.g., tricalcium phosphate) provide calcium and phosphate ions, and may help to restore, or inhibit the loss of, hydroxyapatite. 

It appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., capable of reacting to generate hydroxyapatite). This is because the Specification disclosed that mineralization agents (e.g., tricalcium phosphate) provide calcium and phosphate ions, and may help to restore, or inhibit the loss of, hydroxyapatite. Berta, disclosed tricalcium phosphate. Berta additionally disclosed hydrogen peroxide. Berta, in view of Marguiles, disclosed tricalcium phosphate, hydrogen peroxide and gold nanoparticles. 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds, the properties that the Applicant discloses and/or claims are necessarily present (see MPEP 2112). Furthermore, the burden is on the Applicant to prove that the (combined) prior art’s hydrogen peroxide, tricalcium phosphate and gold nanoparticles do not possess the characteristics that the Applicant is relying upon (e.g., the generation of hydroxyapatite). MPEP 2183.
Berta, in view of Marguiles, reads on claims 1, 4, 13.

Claims 8 and 26 are rendered prima facie obvious because Berta disclosed [0065] from about 0.01 % to about 30 % hydrogen peroxide.
Claim 8 recites up to about 35 % hydrogen peroxide. Claim 26 recites up to about 5 % hydrogen peroxide. Berta disclosed 0.01-30 % hydrogen peroxide. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 9 recites from about 100 to about 1,000 ppm gold nanoparticles. Marguiles disclosed from about 0.001-25 % (10-250,000 ppm) gold nanoparticles [0016]. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 12 and 25 are rendered prima facie obvious because Berta disclosed abrasives (e.g., tricalcium phosphate) at 6-70 % [0055].
Claim 12 recites tricalcium phosphate at 2-20 %. Claim 25 recites 12-20 % mineralization agent. Berta disclosed abrasives (e.g., tricalcium phosphate) at 6-70 %. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.